l

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations

;.

UNITED STATES DISTRICT CoURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMEN'I` IN A CRIMINAL CASE

(For Revocation of Probation or Supervised Release)

V (F or Offenses Committed On or After November l, 1987)

DARRELL RAY WEATHERSPOON (1)
Case Number: 3113-CR-03 1 lO-AJB

 

 

Elana R. Fogel §W

 

 

 

 

 

 

 

 

 

 

Defendant’s Attorney KM -
REGISTRATION No. 37886-298 7
m _ Nov 29 2013
TI-IE DEFENDANT:
admitted guilt to violation of allegation(s) No. One SOy£;l|\-EE§§ gl$SIT)F|ltl’Clljlg; C§»g\]|ll§gFlNlA
E`i’ ll ur;r'ul 1
'\'l
[| was found guilty in violation of allegation(s) No. after denial Of gullty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
nv3, Unlawful use of a controlled substance and/or Failure to Test; VCCA (Violent Crime
l Control Act)

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 5 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

 

 

 

ON. ANTI-IONY J. BATTAGL
UNITED STATES DISTRIC DGE

3:13-CR-03110-AJB

\

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: DARRELL RAY WEATI-IERSPOON (1) Judgment - Page 2 of 5
CASE NUMBER: 3:13-CR-03l lO-AJB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
5 months

l:l Sentence imposed pursuant to Title 8 USC Section 1326(b).
l:| The court makes the following recommendations to the Bureau of Prisons:

l] The defendant is remanded to the custody of the United States Marshal.

l:l The defendant shall surrender to the United States Marshal for this district:

l:l at A.M. on

 

[| as notified by the United States Marshal.

The defendant Shall surrender for service of Sentence at the institution designated by the Bureau of
Prisons:

|:l on or before
13 as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment
UNITED STATES MARSI-IAL
By DEPUTY UNITED STATES MARSHAL

3:13-CR-03110-AJB

 

§

AO 245B (CASD Rev. 08/13) ludgment in a Criminal Case for Revocations

 

DEFENDANT: DARRELL RAY WEATHERSPOON ( l) Judgment - Page 3 of 5
CASE NUMBER: 3113~CR-()31]0-AIB

SUPERVISED RELEASE
Upon release from imprisonment the defendant shall be on supervised release for a term of:
9 years with Same and additional conditions imposed

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not corrunit another federal, state or local crime.
For offenses committed on or after September ]3, 1994:

The defendant shall not illegally possess a controlled substance The defendant shall refrain from any unlawful use of a controlled
substance The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements Will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

g The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, ffapplicable.)
E The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.

The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
Backlog Elimination Act of 2000, pursuant to 18 USC section 35 83(a)(7) and 3583(d).

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
\:l seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense. (Check ifapplz'cable.)

g The defendant shall participate in an approved program for domestic violence. (Check z'fapplicable.)

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payrnents set forth in this judgment

The defendant shall comply with the standard conditions that have been adopted by this court The defendant shall also comply with
any special conditions imposed

STANDARD CONDITIONS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawli.ll occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant Shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate With any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

ll) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or
personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendants compliance
with such notification requirement

3:13-CR-03110-AJB

 

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: DARRELL RAY WEATHERSPOON (l) Judgment - Page 4 of 5
CASE NUMBER: 3:13-CR-03 l lO-AJB

SPECIAL CONDITIONS OF SUPERVISION

1. Submit your person, property, house, residence, vehicle, papers, computer, electronic communications
or data storage devices or media, and effects to search at any time, with or without a warrant, by any
law enforcement or probation officer with reasonable suspicion concerning a violation of a condition of
probation/ supervised release or unlawful conduct, and otherwise in the lawful discharge of the officer's
duties.

2. Participate in a program of mental health treatment as directed by the probation officer, take all
Medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
permission The Court authorizes the release of the presentence report and available psychological
evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
release of information between the probation officer and the treatment provider. May be required to
contribute to the costs of services rendered in an amount to be determined by the probation officer,
based on the defendants ability to pay.

3. Not associate with, or have any contact with any sex offenders unless in an approved treatment and/or
counseling setting

4. Not associate with known prostitutes or pimps and/or loiter in areas frequented by those engaged in
pro stitution.

5. Reside in a residence approved in advance by the probation officer, and any changes in residence shall
be pre-approved by the probation officer

6. Participate in a program of drug or alcohol abuse treatment, including urinalysis or Sweat patch testing
And counseling, as directed by the probation officer. Allow for reciprocal release of information
between the probation officer and the treatment provider. May be required to contribute to the costs of
services rendered in an amount to be determined by the probation officer, based on the defendants

ability to pay.
7. Not have any contact, direct or indirect, either telephonically, visually, verbally or through Written

material, or through any third-party communication, with the victim or victim's family, without prior
approval of the probation officer.

3:13-CR-03110-AJB

 

\\

l AO 245B (CASD Rev. 08/13) ludgment in a Criminal Case for Revocations

 

DEFENDANT: DARRELL RAY WEATHERSPOON ( l) Judgment - Page 5 of 5
CASE NUMBER: 3113~CR-03l lO-AJB

8. Complete a sex offender evaluation, which may include periodic psychological, physiological testing,
and completion of the ABEL assessment, at the direction of the court or probation officer; and that the
offender participate and successfully complete an approved ate-certified sex offender treatment
program, including compliance with treatment requirements of the program as directed by the P.O. he
offender will allow reciprocal release of information between the probation officer and the treatment
provider. The offender may also be required to contribute to the costs of services rendered in an amount
to be determined by the probation officer, based on ability to pay.

9. Not associate with documented gang members, including Lincoln Park gang members, and not possess
items representing membership or filiation with a criminal gang.

10. Reside in a Residential Reentry Center (RRC) as directed by the probation officer for a period of up to
(120) days. Non-Punitive.

3 :13-CR-03 l l O-AJB

 

 

